UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
AUDRA WEBSTER,

                         Plaintiff,
                                                  MEMORANDUM & ORDER
             -against-                            18-CV-6863 (JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Christopher James Bowes, Esq.
                    Law Office of Christopher James Bowes
                    54 Cobblestone Drive
                    Shoreham, New York 11786

For Defendant:           Matthew Mailloux, Esq.
                         Paulina Stamatelos, Esq.
                         United States Attorney’s Office
                         Eastern District of New York
                         271-A Cadman Plaza East, Seventh Floor
                         Brooklyn, New York 11201

SEYBERT, District Judge:
             Plaintiff    Audra   Webster    (“Plaintiff”    or   “Webster”)

brings this action pursuant to Section 205(g) of the Social

Security Act (42 U.S.C. § 405(g)), challenging the Commissioner of

Social   Security’s      denial   of   her   application    for   disability

insurance    benefits.      Presently   pending    before   the   Court   are

Plaintiff’s motion for judgment on the pleadings, (Pl. Mot.,

D.E. 10), and the Commissioner’s cross-motion for judgment on the

pleadings, (Comm’r Mot., D.E. 13).           For the following reasons,

Plaintiff’s motion is GRANTED and the Commissioner’s cross-motion

is DENIED.
                               BACKGROUND1

            Plaintiff applied for disability insurance benefits on

December 31, 2014, alleging disability from May 23, 2014. (R. 10.)

After her application was denied on July 22, 2015, Plaintiff

requested a hearing before an administrative law judge (“ALJ”),

which took place on October 16, 2017.        (R. 10.)    At the hearing,

Plaintiff was represented by counsel, and she and a vocational

expert testified.       (R. 10.)   On October 24, 2017, the ALJ issued

her decision finding that Plaintiff was not disabled.        (R. 10-21.)

The Appeals Council denied Plaintiff’s request for review and the

ALJ’s decision became the final decision of the Commissioner.

(R. 1-3.)    This action followed.

I.   The Administrative Record

     A.     Plaintiff

            Plaintiff was 41 years old at the time of the hearing.

(R. 31.)    She had a high school degree.     (R. 32.)    She lived with

her husband, six-year-old son, and mother.       Her husband supported

them and worked full-time. (R. 31-32.) For approximately 15 years

before the hearing, Plaintiff worked as a shift supervisor at CVS.




1 The background is derived from the administrative record filed
by the Commissioner on May 9, 2019. (R., D.E. 7). For purposes
of this Memorandum & Order, familiarity with the administrative
record is presumed. The Court’s discussion of the evidence is
limited to the challenges and responses raised in the parties’
briefs.


                                     2
The job included opening and closing the store, stocking shelves,

ringing up customers, counting money, and supervising staff.        (R.

32.)   She stopped working on May 23, 2014.        (R. 34.)   According

to Plaintiff, she could not work because she had “a lot of joint

pain and a low-grade fever . . . [and was] very stiff in the

morning.”   (R. 34.)   She further explained that “[s]tanding for a

long period of time is uncomfortable, sitting for a long period of

time is uncomfortable.”     (R. 34.)     She took pain medication and

did not “want to drive on those [because they made her] a little

loopy.”   (R. 34.)   In an average week, she usually had “three good

[days], four bad [days].”     (R. 38.)     Days following her monthly

infusion were “pretty rough” due to “excessive joint pain.         It’s

almost like having the flu because you run a low-grade fever from

it . . . it’s severe joint pain.”      (R. 39.)    For those days every

month, she was “pretty much in bed.”       (R. 39.)    She did not get

full nights of sleep “because of pain.”      (R. 136.)

            As to her daily activities, she got her son ready for

school and put him on the bus.    She did “light laundry” where her

husband brought the laundry down, her mom put it in the machine,

and Plaintiff put it in the dryer.      (R. 36.)    She could not carry

the laundry up or down stairs.         (R. 138.)     She napped in the

afternoon before her son returned from school.           Then they did

“homework, bath, dinner, bed.”    (R. 36.)   Washing and brushing her

hair could be a problem for her.       (R. 136.)    If she ran errands,

                                  3
she would do them first thing and wait to take her pain medication,

because she did not want to drive on the pain medication.                       (R.

36.)     She was “petrified to get behind the wheel of a car . . .

driving on those kind of meds.”                   (R. 43.)    She made dinner

“occasionally” and “help[ed] to the best of [her] ability.”                     (R.

37.)     She had switched to paper plates because she kept “breaking

them.”      (R. 138.)     Although she occasionally went to dinner or a

movie, she had cut down on socializing because it was “just too

much.”      (R. 37.)    She tried “to keep [things} as normal as possible

for [her son]” and attended his parent teacher conferences and

sometimes took him to the park.                (R. 36-37.)   She had not taken

any trips in the past several years.              She used to enjoy gardening,

but did not do it as much.             (R. 37.)

              Despite    her   medical     issues,   diagnosed   as     lupus   and

fibromyalgia, Plaintiff testified she would “love to go back to

work.”      (R. 34.)    She was in pain and often bed-ridden, and stated

that “[i]t’s not that I want to stay home, I want to go back.                     I

just don’t physically feel that I can do it.”                (R. 43.)

       B.     Dr. Harley Cohen

              Plaintiff        first      saw     treating     physician        and

rheumatologist Dr. Harley Cohen in July 2014.                     (R. 251-55.)

Plaintiff’s chief complaints were joint pain and fever. (R. 251.)

Cohen saw Plaintiff monthly for office visits and infusions.                    (R.

476.) Cohen gave Plaintiff Benlysta, a lupus medication injection,

                                           4
which can “cause very serious reactions during or after treatment,”

(see “Benlysta Vial,” available at https://www.webmd.com/drugs/2/

drug-155458/benlysta intravenous/details) several times over the

course of treating her.            (See, e.g. R. 507, 510.)             She was also

prescribed serious medications such as Vicodin, Hydrocodone, and

Flexeril.      (R. 507.)     Cohen often noted tender points.               (R. 216,

224, 244, 254, 513.)

              In    an    April     2016       Residual     Functional      Capacity

Questionnaire       (R.    476-80),     Cohen      diagnosed      Plaintiff      with

fibromyalgia and lupus (R. 476). His “predominant clinical finding

[was] widespread soft tissue tender points.”                     (R. 476.)      Cohen

opined that in an eight-hour workday, Plaintiff could sit for less

than 15 minutes at a time and stand for less than 15 minutes at a

time.   (R. 477-78.)        In total, she could sit or stand less than

two   hours    in   an    eight-hour    workday.          (R.   478.)     She   could

occasionally (6% to 33% of a workday) lift less than 10 pounds,

rarely lift 10 pounds, and never lift over 20 pounds.                       (R. 477,

479.)   She could occasionally twist, rarely stoop or crouch, and

never climb ladders or stairs.             (R. 479.)      She could grasp, turn,

manipulate, and reach for less than 30% of a workday.                     (R. 479.)

              According to Cohen, Plaintiff’s pain was “frequently”

severe enough to interfere with her attention and concentration to

even simple work tasks.           (R. 477.)     “Frequently” is defined as 34%

to 66% of an eight-hour workday.                   (R. 477.)        Plaintiff was

                                           5
“incapable of even ‘low stress’ jobs.”                   (R. 477.)       She would

“frequently” need to take unscheduled 15 to 20 minute breaks.                   (R.

478.)    Cohen estimated Plaintiff would likely be absent from work

more than four days per month.           (R. 479.)

        C.   Dr. Andrea Pollack

             In    June   2015,   at    the   request    of    the   Commissioner,

consultative examiner Dr. Andrea Pollack saw Plaintiff.                    (R. 471-

74.)     Pollack observed Plaintiff to have a normal gait and the

ability to walk on heels and toes without difficulty.                    She could

squat fully and rise from the chair without difficulty.                    She did

not use any assistive devices and did not need help changing or

getting on and off the exam table.             (R. 472.)

             Pollack observed full flexion in the cervical spine, and

full    range     of    motion   bilaterally     in    the    shoulders,    elbows,

forearms, wrists, hips, knees, and ankles.                   (R. 473.)   She found

Plaintiff’s “[j]oints stable and nontender.”                 (R. 473.)   She noted

several fibromyalgia tender points.                   (R. 473.)      She observed

Plaintiff’s “hand and finger dexterity intact [with g]rip strength

5/5 bilaterally.”         (R. 474.)

             Pollack diagnosed Plaintiff with rheumatoid arthritis,

fibromyalgia, lupus, migraines, hypothyroidism, and restless leg

syndrome.         (R.   474.)     She   opined    that       Plaintiff   had   “mild

restrictions in bending, lifting, carrying, walking, standing, and

sitting.     She should avoid heights, operating heavy machinery,

                                          6
activities which require heavy exertion, and activities which may

put her at risk for [a] fall.”      (R. 474.)

       D.   Vocational Expert

            The vocational expert testified that Plaintiff could not

perform her past work as a manager, which required a medium

exertional level.    (R. 40.)    The expert stated that an individual

with Plaintiff’s limitations could perform sedentary work as an

addresser (8,500 jobs in the national economy), stuffer (5,100

jobs in the national economy), or eyeglass frame polisher (1,000

jobs in the national economy).      (R. 40-41.)

                                DISCUSSION

I.     Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.    Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).       If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.        See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff

                                    7
was not disabled.     (R. 20.)        She found that (1) Plaintiff had not

engaged in substantial gainful activity since May 23, 2014, the

onset   date   (R.   12);   (2)   Plaintiff    had   severe   impairments    of

systemic lupus erythematosus, fibromyalgia syndrome, anxiety, and

depression (R. 12); (3) the impairments did not meet or medically

equal a listed impairment (R. 12); (4) Plaintiff had “the residual

functional capacity [(“RFC”)] to perform sedentary work . . . in

that--in an 8-hour workday--she can sit approximately 6 hours,

stand/walk     approximately      2    hours   and   lift/carry   10   pounds

occasionally, except that she can never kneel, crouch or crawl .

. . She is limited to simple tasks with simple, one-or-two step

instructions and a low-stress work environment” and thus could not

perform her past relevant work as a manager (R. 14, 19); and (5)

there are jobs that exist in the national economy that Plaintiff

could perform (R. 20).

III. Analysis

           Plaintiff argues that (1) the ALJ improperly disregarded

treating physician Cohen’s opinion (Pl. Br., D.E. 11, at 17); (2)

the ALJ failed to address Plaintiff’s subjective complaints (Pl.

Br. at 21); and (3) at step five, the vocational expert failed to

identify a significant number of jobs (Pl. Br. at 22).                      The

Commissioner responds that (1) the ALJ’s RFC finding is supported

by substantial evidence (Comm’r Br., D.E. 14, at 15); (2) the ALJ

appropriately considered Plaintiff’s complaints of pain (Comm’r

                                        8
Br. at 20); and (3) substantial evidence supported the step five

finding (Comm’r Br. at 21).

     A.   The Treating Physician Rule and the ALJ’s Weighing of
          the Medical Opinion Evidence

          The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”    Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).     The regulations state:

          Generally, we give more weight to opinions
          from your treating sources . . . . If we find
          that a treating source’s opinion on the
          issue(s) of the nature and severity of your
          impairment(s) is well-supported by medically
          acceptable clinical and laboratory diagnostic
          techniques and is not inconsistent with the
          other substantial evidence in your case
          record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2).2    Nevertheless, the opinion of a

treating physician “need not be given controlling weight where [it

is] contradicted by other substantial evidence in the record.”

Molina v. Colvin, No. 13-CV-4701, 2014 WL 3925303, at *2 (S.D.N.Y.

Aug. 7, 2014) (internal quotation marks and citations omitted).




2 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).

                                9
           When an ALJ does not afford controlling weight to the

opinion of a treating physician, she must consider several factors:

“(1) the length of the treatment relationship and frequency of the

examination;   (2)    the    nature    and   extent   of    the   treatment

relationship; (3) the extent to which the opinion is supported by

medical and laboratory findings; (4) the physician’s consistency

with the record as a whole; and (5) whether the physician is a

specialist.”    Schnetzler v. Astrue, 533 F. Supp. 2d 272, 286

(E.D.N.Y. 2008).     The ALJ must also set forth “‘good reasons’ for

not crediting the opinion of a [plaintiff’s] treating physician.”

Id.   “An application of the treating physician rule is sufficient

when the ALJ provides ‘good reasons’ for discounting a treating

physician’s opinion that reflect in substance the factors as set

forth in [Section] 404.1527(d)(2), even though the ALJ declines to

examine the factors with explicit reference to the regulation.”

Crowell v. Comm’r of Soc. Sec., 705 F. App’x 34, 35 (2d Cir. 2017)

(“While the ALJ did not explicitly discuss the treating physician

rule, he nonetheless stated that [the physician’s] opinion . . .

was contradictory to the rest of the record evidence.”).

           Here, the ALJ gave “less weight” to Cohen’s opinion

because “it [was] not supported in his own treatment/progress notes

or consistent [with Plaintiff’s] description of a fairly broad

range of daily activities[.]”         (R. 17.)     The ALJ characterized

those   activities    as    “showering     and   dressing   independently,

                                      10
cooking, cleaning, doing light laundry, getting her son ready for

school in the mornings and providing childcare daily, running

errands and driving to the bank or grocery store and back, going

to school functions like parent-teacher night and parent-teacher

conferences, going apple picking, socializing with friends, going

out for dinner or to a movie occasionally and playing computer

games.”    (R. 17.)

            The ALJ also concluded that Cohen’s clinical findings

did “not support functional limitations of the degree assessed .

. . in his [April 2016] Fibromyalgia Questionnaire.”              (R. 17.)

The ALJ observed that Cohen’s notes reported, among other things,

normal gait, normal range of motion in all joints, no evidence of

joint effusion or joint instability, and normal strength.               (R.

17.)

            The Court finds that the ALJ did not give good reasons

for giving less weight to Cohen’s opinion.        First, the Court finds

that the ALJ mischaracterized Plaintiff’s abilities and “fairly

broad range of daily activities” and thus her daily activities did

not provide a good reason for giving less weight to Cohen’s

opinion.   (R. 17.)     While the ALJ said Plaintiff could shower and

dress   independently    (R.   17),   Plaintiff   had   trouble   buttoning

shirts and pants so she switched to “sweatpants and anything that

[she] can pull on” and had problems brushing and washing her hair

(R. 157, 136).   Plaintiff cooked only occasionally, and noted that

                                      11
she had switched to paper plates because she kept dropping dishes

and breaking them.     (R. 138.)    She could not finish meals or light

household chores.     (R. 142.)    Plaintiff did not really do laundry-

-her mother or husband had to help her with most of the task as

she could not carry laundry up or down stairs.                While the ALJ

states that Plaintiff spent time “socializing with friends” (R.

17),   Plaintiff     actually   reported   that   she   had    cut   down   on

socializing due to her condition, and that her friends mostly came

to her so she did not have to go out (R. 37).           And while the ALJ

stated that Plaintiff ran errands and drove, Plaintiff repeatedly

stated that she did not feel comfortable driving on her pain

medication and only did errands in the morning before taking it.

Thus, the Court finds that Plaintiff’s activities of daily living

did not necessarily contradict Cohen’s assessment and do not

indicate, as the ALJ found, that she “retains the capacity to

function adequately to perform many activities associated with

work.”   (R. 18.)

             Next,   the   Court   finds   that   Cohen’s     treatment     and

progress notes and clinical findings support his opinion.                 Over

the course of two years, he saw and examined her numerous times,

prescribed     varying     medications     and    treatments,        observed

tenderness, and performed blood tests indicative of Plaintiff’s

medical issues.




                                     12
          Had the ALJ given controlling weight to Cohen’s opinion,

Plaintiff would likely be unable to perform even sedentary work,

which

          involves lifting no more than 10 pounds at a
          time and occasionally lifting or carrying
          articles like docket files, ledgers, and small
          tools. Although a sedentary job is defined as
          one which involves sitting, a certain amount
          of walking and standing is often necessary in
          carrying out job duties. Jobs are sedentary if
          walking and standing are required occasionally
          and other sedentary criteria are met.

          20 C.F.R. 404.1567(a).     According to the Social Security

Regulations,     “[s]ince   being    on   one’s   feet   is   required

‘occasionally’ at the sedentary level of exertion, periods of

standing or walking should generally total no more than about 2

hours of an 8-hour workday, and sitting should generally total

approximately 6 hours of an 8-hour workday.”       SSR 83-10, 1983 WL

31251, at *5.

          In contrast, the ALJ assigned “great weight” to the

consultative examiner’s opinion because “it was based on a complete

and thorough physical examination and history-taking.”        (R. 16.)

Here, Pollack did not opine as to how long Plaintiff could sit or

stand during an eight-hour workday--she only noted that Plaintiff

had “mild restrictions.” This is insufficient to support the ALJ’s

RFC finding.    See O’Connor v. Berryhill, No. 16-CV-164395, 2018 WL

6161350, at *12-13 (E.D.N.Y. Aug. 30, 2018), R&R adopted, 2018 WL

4853051 (ALJ’s reliance on consultative physician’s opinion after

                                    13
a   single      examination       that      the   plaintiff    experienced      “mild

limitations” was “at odds with [the opinions] of the treating

physicians” and the consultative examiner’s opinion was “too vague

to provide sufficient support for the ALJ’s specific functional

assessments.”); Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d

330, 348 (E.D.N.Y. 2010) (consultative examiner’s statement that

the plaintiff had “limitations of a mild degree of lifting,

bending,      walking,        standing,     and   pushing    and   pulling     on   arm

controls” could not serve as an adequate basis for determining the

plaintiff’s RFC because it “did not provide enough information to

allow    the       ALJ   to    make   the    necessary      inference   that    [the]

[p]laintiff could perform sedentary work”).                   Here, given that the

ALJ assigned less weight to Cohen’s detailed opinion, and great

weight to Pollack’s non-specific opinion, the ALJ was obligated to

develop      the    record.       See     O’Connor,   2018    WL   6161350     at   *13

(collecting cases).            Accordingly, remand is necessary.

        B.     The Vocational Expert’s Testimony

               As this Court remands the case for a new hearing, it

need not consider in detail Plaintiff’s step five arguments.

However, the Court notes that it seems unlikely that a person with

fibromyalgia, arthritis, and use of her hands for grasping, turning

and twisting only 30% of the time would be able to adequately

perform the jobs of addresser, stuffer, or eyeglass frame polisher.

See SSR 83-10, 1983 WL 31251 at *5 (“Most unskilled sedentary jobs

                                            14
require good use of the hands and fingers for repetitive hand-

finger actions.”); R. 251 (Plaintiff reported her hands were stiff

for approximately one hour every morning and she had to run them

under hot water).         Further, the Court has serious doubts as to

whether a purported total of 14,600 jobs in the national economy

is significant.        The parties will be able to address the issue on

remand.

                                  CONCLUSION

            For    the    foregoing    reasons,      the   Plaintiff’s    motion

(D.E.     10)     is   GRANTED   and   the    Commissioner’s     cross-motion

(D.E. 13)   is     DENIED.       The   matter   is    REMANDED   for     further

proceedings consistent with this opinion.             The Clerk of the Court

is directed to enter judgment accordingly and mark this case

CLOSED.



                                             SO ORDERED



                                             /s/ JOANNA SEYBERT_ ____
                                             Joanna Seybert, U.S.D.J.

Dated: January 2, 2020
       Central Islip, New York




                                       15
